Exhibit 10.1

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT (“Agreement”) made as of this      day of
                              , 200  , by and among Pubco(1), a Delaware
corporation (“Pubco” or the “Company”), as described in the Memorandum (as
defined below), Redpoint Bio Corporation, a Delaware corporation and upon the
Closing Date (as defined below) a wholly owned subsidiary of the Company
(“Redpoint”) and the undersigned (the “Purchaser” or “you”).

WHEREAS, the Company and Redpoint are parties to an Agreement and Plan of Merger
and Reorganization whereby a wholly owned subsidiary of the Company will merge
with and into Redpoint, Redpoint will become a wholly owned subsidiary of the
Company, and the existing Redpoint stockholders will obtain majority ownership
and control of the Company (the “Merger”).  Immediately after the effective time
of the Merger (the “Closing Date”), the Company will assume, through Redpoint,
its business and operations; and

WHEREAS, as a condition to the closing of the Merger, the Company intends to
obtain subscriptions for the purchase and sale, in a private placement
transaction (the “Offering”) pursuant to Regulation D promulgated under the
Securities Act of 1933, as amended (the “Act”), of shares of the Company’s
common stock,      par value per share (the “Shares” or “Common Stock”) at a
price of $[2.25] per Share, on the terms and conditions hereinafter set forth,
and the Subscriber desires to acquire that number of Shares set forth on the
signature page hereof; and

WHERAS, Investors who invest at least $[1 million] in shares of Common Stock
also will receive a [three]-year warrant (the “Warrants”) to buy [10]% of the
number of shares of Common Stock purchased, at an exercise price of $[     ] per
share (the “Warrant Shares”).

WHEREAS, Purchaser desires to purchase the number of Shares set forth on the
signature page hereof.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

1.                                       Subscription.

(a)                                  Purchaser, intending to be legally bound,
hereby irrevocably agrees to purchase the number of Shares set forth on the
Omnibus Signature Page annexed hereto at a purchase price of $[2.25] per Share. 
This subscription is submitted to you in accordance with and subject to the
terms and conditions described in this Subscription Agreement, and the
Confidential Private Placement Memorandum dated             , 2006, as amended
or supplemented from time to time, including all documents incorporated by
reference therein and all attachments, schedules and exhibits thereto (the
“Memorandum”), relating to the offering (the “Offering”) by the Company of a
minimum of [8,888,889] Shares ($20,000,000) (the “Minimum Amount”) and a maximum
of [12,444,444] Shares ($28,000,000) (the “Maximum Amount”).

(b)                                 The terms of the Offering are more
completely described in the Memorandum and such terms are incorporated herein in
their entirety.  Certain capitalized terms

--------------------------------------------------------------------------------

(1) Identity of Pubco will be set forth in and Pubco shall be required to
execute the final Subscription Agreement executed at closing.

1


--------------------------------------------------------------------------------


used, but not otherwise defined herein, shall have the respective meanings
provided in the Memorandum.

2.                                       Payment.  The Purchaser encloses
herewith a check payable to, or will immediately make a wire transfer payment
to, “Signature Bank, Escrow Agent for Redpoint Bio Corporation,” in the full
amount of the purchase price of the Shares being subscribed for.  Together with
the check for, or wire transfer of, the full purchase price, the Purchaser is
delivering a completed and executed Omnibus Signature Page to this Subscription
Agreement and the Registration Rights Agreement.

3.                                       Deposit of Funds.  All payments made as
provided in Section 2 hereof shall be deposited by the Company as soon as
practicable with Signature Bank, as escrow agent (the “Escrow Agent”) or such
other escrow agent appointed by Brean Murray, Carret & Co., LLC (“BMC”),
National Holdings Corporation (“National”, and together with BMC, the “Placement
Agents”) and the Company, in a non-interest bearing escrow account (the “Escrow
Account”).  In the event that the Company does not succeed in receiving and
accepting subscriptions for the Minimum Amount on or before January     , 2007,
subject to an extension to March     , 2007 at the discretion of the Placement
Agents and the Company, the Company will refund all of the Purchaser’s
subscription funds, without interest accrued thereon or deduction therefrom, and
will return the subscription documents to the Purchaser.  If the Company rejects
a Purchaser’s subscription, either in whole or in part (which decision is in the
sole discretion of the Company), the rejected subscription funds or the rejected
portion thereof will be returned promptly to the Purchaser without interest
accrued thereon or deduction therefrom.  The minimum subscription for a
Purchaser in the Offering is 44,444 Shares ($100,000); provided, however, that
the Placement Agents and the Company, in their sole discretion, may waive such
minimum subscription requirement from time to time.

4.                                       Acceptance of Subscription.  The
Purchaser understands and agrees that the Company in its sole discretion
reserves the right to accept or reject this or any other subscription for the
Shares, in whole or in part, notwithstanding prior receipt by the Purchaser of
notice of acceptance of this or any other subscription.  The Company shall have
no obligation hereunder until the Company shall execute and deliver to the
Purchaser an executed copy of this Subscription Agreement.  If Purchaser’s
subscription is rejected in whole, or the Offering is terminated or the Minimum
Amount is not subscribed for and accepted, all funds received from the Purchaser
will be returned without interest, penalty, expense or deduction, and this
Subscription Agreement shall thereafter be of no further force or effect.  If
Purchaser’s subscription is rejected in part, the funds for the rejected portion
of such subscription will be returned without interest, penalty, expense or
deduction, and this Subscription Agreement will continue in full force and
effect to the extent such subscription was accepted.

5.                                       Representations and Warranties of the
Purchaser.  The Purchaser hereby acknowledges, represents, warrants, and agrees
as follows:

(a)                                  None of the Shares, the Warrants or the
Warrant Shares are registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws.  The Purchaser understands that
the offering and sale of the Shares and Warrants is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(2) thereof and the
provisions of Regulation D promulgated thereunder, based, in part, upon the
representations, warranties and agreements of the Purchaser contained in this
Subscription Agreement;

(b)                                 The Purchaser and the Purchaser’s attorney,
accountant, purchaser representative and/or tax advisor, if any (collectively,
“Advisors”), have received the

2


--------------------------------------------------------------------------------


Memorandum and all other documents requested by the Purchaser or its Advisors,
if any, have carefully reviewed them and understand the information contained
therein, prior to the execution of this Subscription Agreement.  Purchaser
acknowledges that the identity of Pubco has not been included in the Memorandum
due to concerns with respect to the trading of Pubco’s securities on the basis
of material non-public information.  Purchaser understands that it has the right
to obtain the identity of Pubco upon request subject to the execution of a
non-disclosure agreement which contains required restrictions on the trading of
Pubco’s securities;

(c)                                  Neither the Securities and Exchange
Commission (the “Commission”) nor any state securities commission has approved
the Shares issued by the Company or the Warrants or Warrant Shares, or passed
upon or endorsed the merits of the Offering or confirmed the accuracy or
determined the adequacy of the Memorandum.  The Memorandum has not been reviewed
by any Federal, state or other regulatory authority;

(d)                                 All documents, records, and books pertaining
to the investment in the Shares (including, without limitation, the Memorandum)
have been made available for inspection by the Purchaser and its Advisors, if
any;

(e)                                  The Purchaser and its Advisors, if any,
have had a reasonable opportunity to ask questions of and receive answers from a
person or persons acting on behalf of the Company concerning the offering of the
Shares and the business, financial condition, results of operations and
prospects of the Company, and all such questions have been answered by the
Company in writing to the full satisfaction of the Purchaser and its Advisors,
if any;

(f)                                    In evaluating the suitability of an
investment in the Company, the Purchaser has not relied upon any representation
or other information (oral or written) other than as stated in the Memorandum or
as contained in documents so furnished to the Purchaser or its Advisors, if any,
by the Company in writing;

(g)                                 The Purchaser is unaware of, is in no way
relying on, and did not become aware of the offering of the Shares through or as
a result of, any form of general solicitation or general advertising including,
without limitation, any article, notice, advertisement or other communication
published in any newspaper, magazine or similar media or broadcast over
television, radio or over the Internet, in connection with the offering and sale
of the Shares and is not subscribing for Shares and did not become aware of the
offering of the Shares through or as a result of any seminar or meeting to which
the Purchaser was invited by, or any solicitation of a subscription by, a person
not previously known to the Purchaser in connection with investments in
securities generally;

(h)                                 The Purchaser has taken no action which
would give rise to any claim by any person for brokerage commissions, finders’
fees or the like relating to this Subscription Agreement or the transactions
contemplated hereby (other than commissions to be paid by the Company to the
Placement Agents as described in the Memorandum or as otherwise described in the
Memorandum);

(i)                                     The Purchaser, either alone or together
with its Advisor(s), if any, have such knowledge and experience in financial,
tax, and business matters, and, in particular, investments in securities, so as
to enable them to utilize the information made available to them in connection
with the offering of the Shares to evaluate the merits and risks of an
investment in the Shares and the Company and to make an informed investment
decision with respect thereto;

3


--------------------------------------------------------------------------------


(j)                                     The Purchaser is not relying on the
Company, NSC, BMC or any of their respective employees or agents with respect to
the legal, tax, economic and related considerations of an investment in the
Shares, and the Purchaser has relied on the advice of, or has consulted with,
only its own Advisors;

(k)                                  The Purchaser is acquiring the Shares
solely for such Purchaser’s own account for investment and not with a view to
resale or distribution thereof, in whole or in part.  The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any of the Shares or the Warrant Shares, and the Purchaser has
no plans to enter into any such agreement or arrangement;

(l)                                     The purchase of the Shares represents
high risk capital and the Purchaser is able to afford an investment in a
speculative venture having the risks and objectives of the Company.  The
Purchaser must bear the substantial economic risks of the investment in the
Shares indefinitely because none of the securities included in the Shares may be
sold, hypothecated or otherwise disposed of unless subsequently registered under
the Securities Act and applicable state securities laws or an exemption from
such registration is available.  Legends shall be placed on the securities
included in the Shares to the effect that they have not been registered under
the Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company’s stock books.  Stop transfer instructions
will be placed with the transfer agent of the securities constituting the
Shares.  The Company has agreed that purchasers of the Shares will have, with
respect to the Shares and the shares of Common Stock underlying the Warrants,
the registration rights described in the Registration Rights Agreement in the
form annexed to the Memorandum.  Notwithstanding such registration rights, it is
not anticipated that there will be any market for resale of the Shares, the
Warrants or the Warrant Shares, and such securities will not be freely
transferable at any time in the foreseeable future;

(m)                               The Purchaser has adequate means of providing
for such Purchaser’s current financial needs and foreseeable contingencies and
has no need for liquidity of the investment in the shares of Common Stock
contained in the Shares, the Warrants or the Warrant Shares for an indefinite
period of time;

(n)                                 The Purchaser is aware that an investment in
the Shares involves a number of very significant risks and has carefully read
and considered the matters set forth in the Memorandum and, in particular, the
matters under the caption “Risk Factors” therein, and, in particular,
acknowledges that such risks may materially adversely affect the Company’s
results of operations and future prospects;

(o)                                 The Purchaser is an “accredited investor” as
that term is defined in Regulation D under the Securities Act, and has
truthfully and accurately completed the Accredited Investor Certification
contained herein;

(p)                                 The Purchaser: (i) if a natural person,
represents that the Purchaser has reached the age of 21 and has full power and
authority to execute and deliver this Subscription Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof; (ii) if a corporation, partnership, or limited liability company or
partnership, or association, joint stock company, trust, unincorporated
organization or other entity, represents that such entity was not formed for the
specific purpose of acquiring the Shares, such entity is duly organized, validly
existing and in good standing under the laws of the state of its organization,
the consummation of the transactions contemplated hereby is authorized by, and
will not result in a violation of state law or its charter or other
organizational documents, such entity has full power and authority to execute
and deliver this Subscription Agreement and all

4


--------------------------------------------------------------------------------


other related agreements or certificates and to carry out the provisions hereof
and thereof and to purchase and hold the securities constituting the Shares, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity.  The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;

(q)                                 The Purchaser and its Advisors, if any, have
had the opportunity to obtain any additional information, to the extent the
Company had such information in their possession or could acquire it without
unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Memorandum and all documents received or reviewed
in connection with the purchase of the Shares and have had the opportunity to
have representatives of the Company provide them with such additional
information regarding the terms and conditions of this particular investment and
the financial condition, results of operations, business and prospects of the
Company deemed relevant by the Purchaser or its Advisors, if any, and all such
requested information, to the extent the Company had such information in its
possession or could acquire it without unreasonable effort or expense, has been
provided by the Company in writing to the full satisfaction of the Purchaser and
its Advisors, if any;

(r)                                    The Purchaser represents to the Company
that any information which the undersigned has heretofore furnished or is
furnishing herewith to the Company, NSC or BMC is complete and accurate and may
be relied upon by the Company in determining the availability of an exemption
from registration under Federal and state securities laws in connection with the
offering of securities as described in the Memorandum.  The Purchaser further
represents and warrants that it will notify and supply corrective information to
the Company, NSC and BMC immediately upon the occurrence of any change therein
occurring prior to the Company’s issuance of the securities contained in the
Shares;

(s)                                  The Purchaser has significant prior
investment experience, including investment in non-listed and non-registered
securities.  The Purchaser is knowledgeable about investment considerations in
public companies and, in particular, public companies traded on the OTC Bulletin
Board.  The Purchaser has a sufficient net worth to sustain a loss of its entire
investment in the Company in the event such a loss should occur.  The
Purchaser’s overall commitment to investments which are not readily marketable
is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Shares will not cause such commitment to
become excessive.  This investment is a suitable one for the Purchaser;

(t)                                    The Purchaser is satisfied that it has
received adequate information with respect to all matters which it or its
Advisors, if any, consider material to its decision to make this investment;

5


--------------------------------------------------------------------------------


(u)                                 The Purchaser acknowledges that any
estimates or forward-looking statements or projections included in the
Memorandum were prepared by the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company and should not be relied upon;

(v)                                 No oral or written representations have been
made, or oral or written information furnished, to the Purchaser or its
Advisors, if any, in connection with the offering of the Shares which are in any
way inconsistent with the information contained in the Memorandum;

(w)                               Within five days after receipt of a request
from the Company, NSC or BMC, the Purchaser will provide such information and
deliver such documents as may reasonably be necessary to comply with any and all
laws and ordinances to which the Company, NSC or BMC is subject;

(x)                                   The Purchaser’s substantive relationship
with NSC, BMC or subagent through which the Purchaser is subscribing for Shares
predates NSC’s, BMC’s or such subagent’s contact with the Purchaser regarding an
investment in the Shares;

(y)                                 THE SECURITIES OFFERED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF CERTAIN STATES AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY
THE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM.  ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL;

(z)                                   The Purchaser acknowledges that neither
the Shares nor the Warrants have been recommended by any Federal or state
securities commission or regulatory authority.  In making an investment decision
investors must rely on their own examination of the Company and the terms of the
Offering, including the merits and risks involved.  Furthermore, the foregoing
authorities have not confirmed the accuracy or determined the adequacy of this
Subscription Agreement.  Any representation to the contrary is a criminal
offense.  The Shares issued by the Company, the Warrants and the Warrant Shares,
are subject to restrictions on transferability and resale and may not be
transferred or resold except as permitted under the Securities Act, and the
applicable state securities laws, pursuant to registration or exemption
therefrom.  Investors should be aware that they will be required to bear the
financial risks of this investment for an indefinite period of time; and

(aa)                            (For ERISA plans only)    The fiduciary of the
ERISA plan (the “Plan”) represents that such fiduciary has been informed of and
understands the Company’s investment objectives, policies and strategies, and
that the decision to invest “plan assets” (as such term is defined in ERISA) in
the Company is consistent with the provisions of ERISA that require
diversification of plan assets and impose other fiduciary responsibilities.  The
Purchaser or Plan fiduciary (a) is responsible for the decision to invest in the
Company; (b) is independent of the Company and any of its affiliates; (c) is
qualified to make such investment decision; and (d) in

6


--------------------------------------------------------------------------------


making such decision, the Purchaser or Plan fiduciary has not relied on any
advice or recommendation of the Company or any of its affiliates.

6.                                       Representations and Warranties of the
Pubco and Redpoint.

(a)                                  Pubco hereby acknowledges, represents,
warrants, and agrees as follows:

(i)                                     Pubco is a corporation duly organized,
existing and in good standing under the laws of the state of [Delaware] and has
the corporate power to conduct its business.

(ii)                                  The execution, delivery and performance of
this Agreement by Pubco have been duly approved by the Board of Directors of
Pubco.

(iii)                               The Shares, Warrants and Warrant Shares have
been or will be duly and validly authorized and, when issued in accordance with
the terms hereof, will be duly and validly issued, fully paid and
non-assessable.

(iv)                              No consent, authorization or filing of or with
any federal court or government authority of the United States is required in
connection with the consummation of the transactions contemplated herein, except
for required filings with the Commission and applicable “Blue Sky” or state
securities commissions relating specifically to the Offering or with applicable
state authorities relating specifically to the Merger.

(v)                                 The Memorandum, and any amendments or
supplements thereto, as of the date of any such amendment or supplement thereto,
did not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(vi)                              Pubco has authorized and outstanding the
capital stock of Pubco as is set forth in its most recent filings with the
Commission as of the date set forth therein.  All outstanding shares of capital
stock of Pubco are duly authorized, validly issued and outstanding, fully paid
and non-assessable.  Except as referred to in the Memorandum or in its most
recent filings with the Commission: (i) there are no outstanding options,
warrants or other rights permitting or requiring Pubco or others to purchase or
acquire any shares of capital stock or other equity securities of Pubco or to
pay any dividend or make any other distribution in respect thereof; (ii) there
are no securities issued or outstanding which are convertible into or
exchangeable for shares of capital stock or other equity securities of Pubco and
there are no contracts, commitments or understandings to which Pubco is a party,
whether or not in writing, to issue or grant any such option, warrant, right or
convertible or exchangeable security; (iii) no shares of stock or other
securities of Pubco are reserved for issuance for any purpose; (iv) there are no
voting trusts or other contracts, commitments, understandings, arrangements or
restrictions of any kind to which Pubco is a party with respect to the
ownership, voting or transfer of shares of stock or other securities of Pubco,
including without limitation, any preemptive rights, rights of first refusal,
proxies or similar rights and (v) no person holds a right to require Pubco to
register any securities of Pubco under the Act or to participate in any such
registration.

(vii)                           Except as set forth in the Memorandum or in its
most recent filings with the Commission, no default by Pubco or, to the
knowledge of Pubco, any other party exists in the due performance under any
material agreements to which Pubco is a party or to which any of its assets are
subject, other than defaults that could not reasonably be expected to have a
material adverse effect on the (i) assets, liabilities, results of operations,
condition

7


--------------------------------------------------------------------------------


(financial or otherwise), business or business prospects of Pubco or (ii)
ability of Pubco to perform its obligations under this Agreement (“Pubco
Material Adverse Effect”).

(viii)                        Except as set forth in the Memorandum or in its
most recent filings with the Commission, there are no actions, suits, claims,
hearings or proceedings pending before any court or governmental authority or,
to the knowledge of Pubco, threatened, against Pubco, or involving its assets or
any of its officers or directors (in their capacity as such) which, if
determined adversely to Pubco or such officer or director, could not reasonably
be expected to have a Pubco Material Adverse Effect or adversely affect the
transactions contemplated by this Agreement or the Merger Agreement or the
enforceability thereof.

(b)                                 Redpoint hereby acknowledges, represents,
warrants, and agrees as follows:

(i)                                     Redpoint is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Redpoint is duly qualified to transact business as a foreign
corporation and is in good standing under the laws of each jurisdiction where
the location of its properties or the conduct of its business makes such
qualification necessary, except where the failure to be so qualified would not,
or could not reasonably be expected to, have a material adverse effect on the
(i) assets, liabilities, results of operations, condition (financial or
otherwise), business or business prospects of Redpoint or (ii) ability of
Redpoint to perform its obligations under this Agreement (“Redpoint Material
Adverse Effect”).

(ii)                                  Redpoint has all requisite corporate power
and authority to conduct its business as presently conducted and as proposed to
be conducted, to enter into and perform its obligations under this Agreement. 
This Agreement constitutes the valid and binding obligations of Redpoint,
enforceable against Redpoint in accordance with their respective terms, subject
to any applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect affecting the rights of creditors
generally and to general equitable principles and the availability of specific
performance.

(iii)                               The execution and delivery of, or
performance by, Redpoint under this Agreement does not conflict with any term or
provision of, or will result in the creation or imposition of, any lien, charge
or other encumbrance upon any of the assets of Redpoint under, any other
agreement or other instrument to which Redpoint is a party or by which Redpoint
or its assets is bound, or any term of the charter or by-laws of Redpoint, or
any license, permit, statute, rule or regulation applicable to Redpoint or any
of its assets, or any judgment, decree, or order of any court or governmental
body having jurisdiction over Redpoint except as same would not have a Redpoint
Material Adverse Effect.

(iv)                              No consent, authorization or filing of or with
any federal court or government authority of the United States is required in
connection with the consummation of the transactions contemplated herein, except
for required filings with the SEC and applicable “Blue Sky” or state securities
commissions relating specifically to the Offering or with applicable state
authorities relating specifically to the Merger.

(v)                                 The Memorandum, and any amendments or
supplements thereto, as of the date of any such amendment or supplement thereto,
did not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

8


--------------------------------------------------------------------------------


(vi)                              Redpoint has authorized and outstanding the
capital stock of Redpoint as set forth in the Memorandum as of the date set
forth therein.  All outstanding shares of capital stock of Redpoint are duly
authorized, validly issued and outstanding, fully paid and non-assessable. 
Except as referred to in the Memorandum: (i) there are no outstanding options,
warrants or other rights permitting or requiring Redpoint or others to purchase
or acquire any shares of capital stock or other equity securities of Redpoint or
to pay any dividend or make any other distribution in respect thereof; (ii)
there are no securities issued or outstanding which are convertible into or
exchangeable for shares of capital stock or other equity securities of Redpoint
and there are no contracts, commitments or understandings to which Redpoint is a
party, whether or not in writing, to issue or grant any such option, warrant,
right or convertible or exchangeable security; (iii) no shares of stock or other
securities of Redpoint are reserved for issuance for any purpose; (iv) there are
no voting trusts or other contracts, commitments, understandings, arrangements
or restrictions of any kind to which Redpoint is a party with respect to the
ownership, voting or transfer of shares of stock or other securities of
Redpoint, including without limitation, any preemptive rights, rights of first
refusal, proxies or similar rights and (v) no person holds a right to require
Redpoint to register any securities of Redpoint under the Act or to participate
in any such registration.

(vii)                           The financial statements, together with the
related notes, of Redpoint included in the Memorandum present fairly the
financial position of Redpoint as of the respective dates specified and the
results of its operations and cash flow for the respective periods covered
thereby.

(viii)                        The conduct of business by Redpoint as presently
and proposed to be conducted is not subject to continuing oversight,
supervision, regulation or examination by any governmental official or body of
the United States or any other jurisdiction wherein Redpoint conducts or
proposes to conduct such business, except as described in the Memorandum and
except such regulation as is applicable to commercial enterprises generally. 
Except as described in the Memorandum, Redpoint has complied with all applicable
laws, regulations, judgments, decrees or orders of any court or governmental
agency or entity except where the failure to so comply would not have a Redpoint
Material Adverse Effect and has obtained all requisite licenses, permits and
other governmental authorizations to conduct its business as presently conducted
and to be conducted following the consummation of the Merger, except to the
extent the failure to so obtain could not reasonably be expected to have a
Material Adverse Effect on Redpoint.  Redpoint has not received any notice of
any violation of, or noncompliance with, any federal, state, local or foreign
laws, ordinances, regulations and orders (including, without limitation, those
relating to environmental protection, occupational safety and health, federal
securities laws, equal employment opportunity, consumer protection, credit
reporting, “truth-in-lending”, and warranties and trade practices) applicable to
its business, the violation of, or non-compliance with, which would have a
Material Adverse Effect, and Redpoint knows of no facts or set of circumstances
which would give rise to such a notice.

(ix)                                Except as set forth in the Memorandum, no
default by Redpoint or, to the knowledge of Redpoint, any other party exists in
the due performance under any of the agreements referred to in the Memorandum to
which Redpoint is a party or to which any of its assets are subject, other than
defaults that could not reasonably be expected to have a Redpoint Material
Adverse Effect.

(x)                                   Except as set forth in the Memorandum,
there are no actions, suits, claims, hearings or proceedings pending before any
court or governmental authority or, to the knowledge of Redpoint, threatened,
against Redpoint, or involving its assets or any of its officers or directors
(in their capacity as such) which, if determined adversely to Redpoint or such

9


--------------------------------------------------------------------------------


officer or director, could not reasonably be expected to have a Redpoint
Material Adverse Effect or adversely affect the transactions contemplated by
this Agreement or the Merger Agreement or the enforceability thereof.

(xi)                                Subsequent to the respective dates as of
which information is given in the Memorandum, except as may otherwise be set
forth in the Memorandum, there has been no: (i) material adverse change in the
financial condition of Redpoint; (ii) damage, loss or destruction, whether or
not covered by insurance, with respect to any material asset or property of
Redpoint; or (iii) agreement to permit any of the foregoing.

7.                                       Indemnification.  The Purchaser agrees
to indemnify and hold harmless the Company, the Placement Agents and their
respective officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.

8.                                       Irrevocability; Binding Effect.  The
Purchaser hereby acknowledges and agrees that the subscription hereunder is
irrevocable by the Purchaser, except as required by applicable law, and that
this Subscription Agreement shall survive the death or disability of the
Purchaser and shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives, and
permitted assigns.  If the Purchaser is more than one person, the obligations of
the Purchaser hereunder shall be joint and several and the agreements,
representations, warranties, and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives, and permitted assigns.

9.                                       Modification.  This Subscription
Agreement shall not be modified or waived except by an instrument in writing
signed by the party against whom any such modification or waiver is sought.

10.                                 Notices.  Any notice or other communication
required or permitted to be given hereunder shall be in writing and shall be
mailed by certified mail, return receipt requested, or delivered against receipt
to the party to whom it is to be given (a) if to the Company, at the address set
forth above or (b) if to the Purchaser, at the address set forth on the
signature page hereof (or, in either case, to such other address as the party
shall have furnished in writing in accordance with the provisions of this
Section 10).  Any notice or other communication given by certified mail shall be
deemed given at the time of certification thereof, except for a notice changing
a party’s address which shall be deemed given at the time of receipt thereof.

11.                                 Assignability.  This Subscription Agreement
and the rights, interests and obligations hereunder are not transferable or
assignable by the Purchaser and the transfer or assignment of the Shares issued
by the Company, the Warrants or the Warrant Shares shall be made only in
accordance with all applicable laws.


12.                                 APPLICABLE LAW.  THIS SUBSCRIPTION AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK AS
APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE PERFORMED
ENTIRELY WITHIN NEW YORK.  EACH OF THE PARTIES HERETO (1) AGREE THAT ANY LEGAL
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL

10


--------------------------------------------------------------------------------



BE INSTITUTED EXCLUSIVELY IN NEW YORK STATE SUPREME COURT, COUNTY OF NEW YORK,
OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
(2) WAIVE ANY OBJECTION WHICH THE COMPANY MAY HAVE NOW OR HEREAFTER TO THE VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND (3) IRREVOCABLY CONSENT TO THE
JURISDICTION OF THE NEW YORK STATE SUPREME COURT, COUNTY OF NEW YORK, AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN ANY SUCH
SUIT, ACTION OR PROCEEDING.  EACH OF THE PARTIES HERETO FURTHER AGREES TO ACCEPT
AND ACKNOWLEDGE SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE NEW YORK STATE SUPREME COURT, COUNTY OF
NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND AGREE THAT SERVICE OF PROCESS UPON IT MAILED BY CERTIFIED MAIL TO
ITS ADDRESS SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
IT, IN ANY SUCH SUIT, ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE TO WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT
CONTEMPLATED HEREBY.

13.                                 Blue Sky Qualification.  The purchase of
Shares under this Subscription Agreement is expressly conditioned upon the
exemption from qualification of the offer and sale of the Shares from applicable
Federal and state securities laws.  The Company shall not be required to qualify
this transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

14.                                 Use of Pronouns.  All pronouns and any
variations thereof used herein shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as the identity of the person or persons
referred to may require.

15.                                 Confidentiality.  The Purchaser acknowledges
and agrees that any information or data the Purchaser has acquired from or about
the Company, not otherwise properly in the public domain, was received in
confidence.  The Purchaser agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Subscription
Agreement, or use to the detriment of the Company or for the benefit of any
other person or persons, or misuse in any way, any confidential information of
the Company, including any scientific, technical, trade or business secrets of
the Company and any scientific, technical, trade or business materials that are
treated by the Company as confidential or proprietary, including, but not
limited to, ideas, discoveries, inventions, developments and improvements
belonging to the Company and confidential information obtained by or given to
the Company about or belonging to third parties.

16.                                 Miscellaneous.

(a)                                  This Subscription Agreement, together with
the Warrants, if any, and the Registration Rights Agreement, constitute the
entire agreement between the Purchaser and the Company with respect to the
subject matter hereof and supersede all prior oral or written agreements and
understandings, if any, relating to the subject matter hereof.  The terms and
provisions of this Subscription Agreement may be waived, or consent for the
departure therefrom granted, only by a written document executed by the party
entitled to the benefits of such terms or provisions.

(b)                                 Each of the Purchaser’s and the Company’s
representations and warranties made in this Subscription Agreement shall survive
the execution and delivery hereof and delivery of the Shares, the Warrants and
the Warrant Shares, if any.

11


--------------------------------------------------------------------------------


(c)                                  Each of the parties hereto shall pay its
own fees and expenses (including the fees of any attorneys, accountants,
appraisers or others engaged by such party) in connection with this Subscription
Agreement and the transactions contemplated hereby whether or not the
transactions contemplated hereby are consummated.

(d)                                 This Subscription Agreement may be executed
in one or more counterparts each of which shall be deemed an original, but all
of which shall together constitute one and the same instrument.

(e)                                  Each provision of this Subscription
Agreement shall be considered separable and, if for any reason any provision or
provisions hereof are determined to be invalid or contrary to applicable law,
such invalidity or illegality shall not impair the operation of or affect the
remaining portions of this Subscription Agreement.

(f)                                    Paragraph titles are for descriptive
purposes only and shall not control or alter the meaning of this Subscription
Agreement as set forth in the text.

17.                                 Omnibus Signature Page.  This Subscription
Agreement is intended to be read and construed in conjunction with the
Registration Rights Agreement pertaining to the issuance by the Company of the
Shares to subscribers pursuant to the Memorandum.  Accordingly, pursuant to the
terms and conditions of this Subscription Agreement and such related agreements
it is hereby agreed that the execution by the Purchaser of this Subscription
Agreement, in the place set forth herein, shall constitute agreement to be bound
by the terms and conditions hereof and the terms and conditions of the
Registration Rights Agreement, with the same effect as if each of such separate,
but related agreement, were separately signed.

[REMAINDER OF THIS PAGE IS BLANK]

12


--------------------------------------------------------------------------------


ANTI-MONEY LAUNDERING REQUIREMENTS

The USA PATRIOT Act

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

To help you understand theses efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

What is money laundering?

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

How big is the problem and why is it important?

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

What are we required to do to eliminate money laundering?

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.

As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.

13


--------------------------------------------------------------------------------


PUBCO

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

Purchaser hereby elects to purchase a total of              Shares at a price of
$[2.25] per Share (NOTE: to be completed by the Purchaser).

Date (NOTE: To be completed by the Purchaser):                             ,
200  

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

Print Name(s)

 

Social Security Number(s)

 

 

 

 

 

 

 

 

 

 

 

 

Signature(s) of Purchaser(s)

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

Address

 

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

Name of Partnership,

 

Federal Taxpayer

 

 

 

Corporation, Limited

 

Identification Number

 

 

 

Liability Company or Trust

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

State of Organization

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

Address

 

 

 

PUBCO (a Delaware corporation to be named on the Closing Date)

 

By:

 

 

 

Authorized Officer

 

 

REDPOINT BIO CORPORATION

 

 

By:

 

 

 

Authorized Officer

 

14


--------------------------------------------------------------------------------